SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [√] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [√ ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Under Rule 14a-12 Andrea Electronics Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, If Other Than the Registrant) Payment of filing fee (Check the appropriate box): [√] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transactions applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total Fee paid: N/A [] Fee paid previously with preliminary materials. N/A [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filingby registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: N/A 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FRIDAY, JULY 24, 2009 On Friday, July 24, 2009, Andrea Electronics Corporation will hold its annual meeting of shareholders at Holiday Inn Ronkonkoma, 3845 Veterans Memorial Highway, Ronkonkoma, New York.The meeting will begin at 3:00 p.m., local time.At the meeting, shareholders will consider and act on the following: 1. The election of five directors to hold office until the next annual meeting of shareholders; 2. The approval of an amendment to the Andrea Electronics Corporation 2006 Equity Compensation Plan to increase the number of shares of the Company's common stock issuable thereunder by 8,000,000; 3. The ratification of the selection of Marcum LLP as the Company’s independent registered public accountants for the year ending December 31, 2009; 4. The shareholder proposal described in the attached proxy statement, if properly presented at the annual meeting; and 5. Such other business as may properly come before the meeting. Note: As of the date of this notice, the Board of Directors is not aware of any other business to come before the meeting. Only shareholders of record as the close of business on June 5, 2009 are entitled to receive notice of the meeting and to vote at the meeting and any adjournment or postponement of the meeting. Please complete and sign the enclosed form of proxy, which is solicited by the Board of Directors, and mail it promptly in the enclosed envelope. BY ORDER OF THE BOARD OF DIRECTORS /s/ Douglas J. Andrea Douglas J. Andrea Chairman of the Board, President, Chief Executive Officer and Corporate Secretary Bohemia, New York June 15, IMPORTANT:The prompt return of proxies will save the Company the expense of further requests for proxies in order to ensure a quorum.A self-addressed envelope is enclosed for your convenience.No postage is required if mailed in the United States. ANDREA ELECTRONICS CORPORATION PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Andrea Electronics Corporation (“Andrea Electronics” or the “Company”) to be used at the 2009 annual meeting of shareholders of the Company.The annual meeting will be held at the Holiday Inn Ronkonkoma, 3845 Veterans Memorial Highway, Ronkonkoma, New York on Friday, July 24, 2009 at 3:00 p.m., local time.This proxy statement and the enclosed proxy card are being first mailed on or about June 15, 2009 to shareholders of record. Important
